ane wee er CU DU LG NUK LEN DIS LKICT OF TEXAS:

Case 1:20-cv-00110-C Document Filed 05/20/20 Page 1 of.25 PagelD 1
IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

ABILENE DIVISION ©. |

PETITION FOR WRIT OF HABEAS CORPUS.

    

 

 

 

 

 

. UNDER 28 U.S.C. § 2241

Kotiett Michal Aindln _ Big Spring ECL Big Spring, Texas
PETITIONER | CURRENT PLACE OF CONFINEMENT
" (Full name of Petitioner)
“a es a BY9FI- OTT.

, PRISONER ID NUMBER
RESPONDENT | ~ —— _. . CASE NUMBER
(Name of TDCI Director, Warden, Jailor, or / . (Supplied by the District. Court Clerk)

authorized person having custody of Petitioner)

INSTRUCTIONS - READ CAREFULLY

1,. The petition must be legibly handwritten or typewritten, and signed and dated by the Petitioner,
under penalty of perjury. Any false statement of an important fact may lead to prosecution for -
. perjury. Answer all questions in the proper space on the form. _

2, Additional pages are not allowed except that ONE separate additional page is permitted in answering
question 10. :

3. Receipt of the $5.00 filing fee or a gtant of permission to proceed in forma pauperis must occur
before the court will consider your petition, ‘

4, if you do not have the necessary filing fee, you may ask permission to proceed in forma pauperis.
To proceed in forma pauperis, (1) you must sign the declaration provided with this petition to show
bs yp gut pay Ue es a cate semen amt 2

If you are in an institution other than TDCJ-CID, you must send in a certificate completed by an
authorized officer at your institution certifying the amount of money. you have on deposit at that
institution, If you have access or have liad access to bia funds to pay the filing fee, then you

must pay the filing fee,

5... Only one sentence, conviction, disciplinary proceeding, or parole matter may be challenged in a
single petition. If you challenge more than one, you must do, so by separate petition(s).

6. Mail the completed petition and one copy to the U. S. District Clerk. The “Venue List” in your unit

- law library lists all of the federal courts in Texas, their divisions, and the addresses for the cletk’s

offices.

7. Itis your responsibility to immediately notify the court in writing of ally change of address. Failure
to notify the court of your change of address could result in the dismissal of your case.

 

‘PETITION

 

 

. PLEASE COMPLETE: THE FOLLOWING: ee the appropriate numb
This: petition concerns:
pretrial detetitions:
a conviction;
a sentence;
_jail or prison conditions;

* aprison disciplinary proceeding;

“parole. or mandatory supervision;
time credits;

other (specify):

a

 

Have you pursued to completion all relevant state and/or prison administrative remedies
relevant to your complaint(s).before filing this petition. Myes ONo. If yes, what-was the-date of:
the result and: the result.of any such- ‘proceeding. df nO, explain ues oa have not: eae all: gach
~reitiodies, : 1, 20 MR S85 Be aes

 

 

 

 

 

 
| Place of Gamarbiz0-cv9146-C Pocunfft 1/4File 95/20/20, ,Page 3 of 25 PagelD 3
| | QD cf | :

“\

State the offense with which you have been charged and whether you hav been conyjcted of the
charged offense(s) or whether you are still awaiting trial: —§ 7 777 shat £ Za Lenz? -
‘ool of dollar aimee: 4 ADDY |

rae and location of ve in which yout case is pending or in which you were convicted:

————

FOL adn = fatboy, Ti.

The criminal docket or case number and the. aftense(d) for which you have been ee or
convicted: .

‘y

 

 

° Ifyou have been convicted of the charged offense(s), the date upon whieh sentence was imposed
-and the length of the sentence:

Leolicdtin Bf a7 Lay peal tinh.

 

Check whether a finding of guilty was made: me
a. after a ples of guilty _
b. after a plea of not guilty . =f.
°. after a 1 plea of nolo contendere |

If you were found guilty, check whether that finding was sisi by: .

a a jury * cay
b. a judge without a jury dD HO .

 

Did you appeal from the judgment of conviction or the imposition of sentence? _

Wes O No.

 

|
ieee cme ete
9. I you gid apps ging dig follow infermatiqn fo saehapsetbo Page 4 of 25 PagelD 4

“a. (1) Name Hosa sd ocket or oe _
tie 4)

fof

 

(2) Result and date of result;
_ Q) one raised (list sack
 . @ Modal lf tate 4gyhtl _—

Ne

 

 

 

© .

 

o o- :

 

b: (1) Name of court and docket or case number:

 

 

 

(2) Result and date of result:__
(3) Grounds raised (list each):

(a)

 

 

 

 

(b)

 

(©)

 

 
10.

Case 1:20-cv-00110-C Document1 Filed 05/20/20 Page 5of25 PagelD5
(d)__

 

 

N

State concisely every ground on which you claim that you are held unlawfully. Summarize -

___ briefly the facts supporting each ground. If necessary, attach a single page only behind page 6.

_ CAUTION: If you fail to set forth all grounds in this petition, you may be
barred froni presenting additional grounds at a later date. You must state facts, not
conclusions, in support of your grounds. Do not argue-or cite law. . Just state the
specific facts that support your claim. Legal arguments and citation to cases or law
should be presented i in a separate memorandum.

: ane Oy wal of highs

 

 

 

 

ASA “Ad Lecckcaa A. dnindk 2 Zt

}

Al AKAGI CA Le At. 4A, ej tit PO (LICL

 

 

 

Nememe/ aabad ds tuilea Lae
Jan

Lied) Lith: (lee —Leeilecel ded

o AAA. Aerie

 

 

 

a

 
ache pare-ssiehllogboerl peporadaptoisep <5

we ae ALAM

   
  
   

       

3 z
3 * eI- gE ADR ler
p LILLE Ae ee et

   

     

Supporting facts: Ady Math. FZ? = cai TEeeEaciaeeritenieeeea
tefl Lhd Lae Lbs Te Lh

 

 

 

 

 

d, GROUND FOUR:

 

 

Supporting facts:

 

 

 

 

 

 

 
11.

12:

13;

natant erebant: PORE 0190 Bape a

 

clea

 

Have you filed a previous application or petition for habeas corpus or any other application,
petition or motion with respect to the grounds raised in this petition? :

0 Yes No

If your answer to Question No, 12 is yes,
application, petition, or motion:

a. (1) Name of court and docket or case number.

give the following information as to each previous

 

(2) Result and date of result:
(3) Grounds raised (list each):

@

 

OL

 

©

 

 

@_

 

 

b, (1) Name of court and docket or case number: _

 

_ (2) Result and date of result:

(GB) Grounds raised (list each):

 

(a)

 

 

STA me Hae ee atte vases

 
Case 1:20-cv-00110-C Document 1 Filed 05/20/20 Page 8of25 PagelID8 -

(b)_.

 

 

OL

 

14. If applicable,-state whether you have filed a motion under 28:-U.S:C. § 2255, and if you: filed such
a motion and it was denied, state why your remedy by way of such motion is inadequate or
ineffective to test the legality of your detention,

 

 

 

 

 

 

 

‘15. Are you presently represented by counsel? Yes § No
If so, name, address and batephane number of attorney: _

 

16. Ifyou are seeking leave to proceed i in forma pauperis, have you completed an application setting
forth savin information? == = - OYes | No

SA ekki mee me ah tat ae pee ast tee

 
. hacia eos pais GLARE BURR BAGG Be Wied? 29210 9

BhGyadli

Signature of Attorney (if ay)

 

 

 

I declare (or certify, verify, or state) under penalty of perjury shi the foregoing is true and correct
and that this ee fora LAytitg ‘of Habeas Corpus was placed in the prison mailing system on

LOARO (month, day, year).

hilad 7 7) Wardle?)
‘Executed Giened on DS, /- tL ZO _ (date),

Lgl tt Nols

Signature of Petitioner (reamix ed)

Petitioner’s current siglo

Kolant ANindfon 4 i 99). OTF «
Fy Cy de |

L400 —imlen | he.
as ating. Li 22 726
Case 1:20-cv-00110-C Document1 Filed 05/20/20 Page 10of 25 PagelD 10

   

  
 

  
  
     

tis, Luin sdpte a odiariat Le hy

 

Prank You. fatord Handley

# 3493) -077
Case 1:20-cv-00110-C Document1 Filed 05/20/20 Page 11of25 PagelD 11

BP-A0293 Inmate Rights at Discipline Hearing cpFRM
AUG 11
U.S. DEPARTMENT OF JUSTICE FEDERAL BUREAU OF PRISONS

 

Institution: FCI BIG SPRING

“As an inmate charged with a violation of Bureau of Prisons rules or regulations
referred to the Discipline Hearing Officer (DHO) for disposition, you have the

following rights:

1. The right to have a written copy of the charge(s) against you at least 24
hours prior to appearing before the Discipline Hearing Officer;

2. The right to have a full-time member of the staff who is reasonably
available to represent you before the Discipline Hearing Officer;

3. The right to call witnesses (or present written statements of unavailable
witnesses) and to present /|documentary evidence in your behalf, provided
institutional safety would not be jeopardized;

4. The right to present a statement or to remain silent. Your silence may be
used to draw an adverse inference against you. However, your silence alone may
not be used to support a finding that you committed a prohibited act;

5. The right to be present throughout the discipline hearing except during a
period of deliberation or when institutional safety would be jeopardized. If
you elect not to appear before the DHO, you may still have witnesses and a
staff representative appear on your behalf;

6. The right to be advised of the DHO’s decision, the facts supporting that
decision, except where institutional safety would be jeopardized, and the DHO’s
disposition in writing; and,

7. The right to appeal the decision of the DHO by means of the Administrative
Remedy Procedure to the Regional Director within 20 calendar days of notice of
the DHO’s decision and disposition.

I hereby acknowledge that I have been advised of the above rights afforded me at a
hearing before the Discipline Hearing Officer. I have further been advised that if
I have previously received either a presumptive or effective parole date from the
Parole Commission, a finding by the DHO that I committed the prohibited act(s) may
result in a rescission or retardation by the Parole Commission of the presumptive

or effective parole date.

 

Inmate’s Name: Reg. No.:
Inmate Signature: Date:

Notice of rights: given to inmate(Date/time):

 

by:

 

Staff Printed Name/Signature

(This form may be replicated via WP) Replaces BP-S293(52) of JAN 88.

PDF Prescribed by P5270
Case 1:20-cv-00110-C Document1 Filed 05/20/20 Page 12 of 25 PagelD 12

Wow lltore tre Seles Cokcevel

dh 7 Kael Thar KoR Heep MOTHMWIG ws oo

fie bird WY RETELCATION.. 7 Hare Spomen

Ment phim AS le Las reese Te THE. AQ

 

Wewce Te Te ALT GECRTION/ . (FAI ae

Wlicont  INVOLYED WU "V4 SItwATO J AT Reh

 

 

 

 

 

 

oo / S'72-177

 

 
 

 

 

Case 1:20-cv-00110-C Document.1 Filed 05/20/20 Page 13 of 25 PagelD 13
BP-A0304 DISCIPLINE HEARING OFFICER REPORT p ue
JAN 17
U.S. DEPARTMENT OF JUSTICE FEDERAL BUREAU PRISONS
Institution: FCI Bastrop, TX Incident Report number: 3194426
NAME OF INMATE HANDLON, Robert REG. NO.: 34932-077 JUNIT: CROCKETT
Date of Incident Report: 11-21-2018 Offense Code: 224

 

 

Date of Incident: 10-24-2018

 

Summary of Charges:

ASSAULTING ANY PERSON

I. NOTICE OF CHARGE (S)
A. Advanced written notice of charge (copy of Incident Report) was given to inmate on
(date) 11-21-2018 at (time) 1315 (by staff member) F. GUERRA, LIEUTENANT
B. The DHO Hearing was held on (date) 12-11-2018 at (time) 1305

 

 

 

C. The inmate was advised of the rights before the DHO by

(Staff member): M. MCCARUS, CASE MANAGER on (date) 11-21-2018 and copy of the advisement of
rights form is attached.

 

 

 

II. STAFF REPRESENTATIVE
A. Inmate waived right to staff representative. Yes x No
B. Inmate requested staff representative and N/A appeared,

 

Cc. Staff Representative statement: N/A

D. Requested staff representative declined or could not appear but inmate was advised of
option to postpone hearing to obtain another staff representative with the result that: (New
Staff Representative Name) N/A was selected.

 

E. Staff representative _N/A was appointed,

 

III. PRESENTATION OF EVIDENCE

 

A. Inmate {admits) X (denies) (neither) the charge(s).

 

B. Summary of inmate statement:

I HAD ONE CUT ON MY LEFT HAND. I AM RIGHT HANDED AND IF I ASSAULTED ANYONE I WOULD HAVE USED BOTH
HANDS. I WAS ON MY WAY TO THE SHOWER AND I PASSED HIM AND HE WAS NOT INJURED.

I INJURED MY HAND ON THE INCLINE BENCH PRESS ON THE WEIGHT PILE THAT NIGHT AT ABOUT 6:30 P.M., AND
REPORTED THE INJURY TO MCCRAVEY ON THE REC YARD, THE PICTURES WERE TAKEN AT 7:45 P.M. JI HAD
CLEANED IT OUT AND JUST GOT OUT OF THE SHOWER AT THAT TIME. MY WITNESSES WIL TELL YOU I WAS IN THE
SHOWER AT THE TIME THEY SAID THE ASSAULT HAPPENED. I DIDN'T EVEN KNOW THIS GUY. I WAS IN THE
SHOWER AND WAS WASHING IT OUT SO IT WAS BLEEDING.

 

Cc. Witnesses:
1. Inmate waived right to witness. Yes No xX

 

2. The following persons were called as witness at this hearing and appeared (Each witness
name and statement listed below):

KEVIN PORTIE, REGISTER NUMBER 17127-0035

A LITTE AFTER 7 O'CLOCK CRENSHAW AND THE OTHER NEW GUYS CAME OFF THE BUS, HANDLON WAS
WAITING TO GO TO THE SHOWER. HE HAD A RAG OVER HIS HAND, I TOOK CRENSHAW AND THE OTHER NEW
GUYS TO MY CELL TO GIVE THEM HYGIENCE. I DID NOT SEE HIM IN THE SHOWER.

JEFF LOEHR, REGISTER NUMBER 15945-380

HE HURT HIS HAND, WE WORK OUT AT THE SAME TIME. HE HAD JUST HURT IT WHEN WE WERE LEAVING
THE RECREATION YARD. HE WAS WASHING IT OUT WHILE WE WERE GETTING READY TO LEAVE THE YARD.
HE HURT HIS LEFT HAND, I DID NOT SEE HIM REPORT THE INJURY TO A STAFF MEMBER.

 

3. The following persons requested were not called for the reason(s) given (Each witness
name and statement Listed below):

RANDY CASTRO, REGISTER NUMBER 83190-180, THE DHO ADVISED INMATE HANDLON THAT INMATE CASTRO
WOULD TESTIFY THAT HE WAS AT THE REC YARD WHEN HE INJURED HIS HAND AND THE DHO DETERMINED

INMATE CASTRO WOULD NOT NEED TO APPEAR IN PERSON SINCE HIS STATEMENT WOULD BE THE SAME AS

INMATE LOEHR. INMATE HANDLON AGREED.

 

4. Unavailable witnesses were requested to submit written statements and those statements
received were considered (Each witness name and statement listed below). N/A

 
Case 1:20-cv-00110-C. Document 1 Filled 05/20/20 Page 14 of 25 PagelD 14

D. Documentary Evidence: In addition to the Incident Report and Investigation, the DHO
considered the following documents: INVESTIGATIVE REPORT; TWELVE PHOTOGRAPHS; TWO MEDICAL
ASSESSMENTS; ONE MEMORANDUM FROM THE OPERATIONS LIEUTENANT, J. GUNTER, MEMORANDUM FROM
OFFICER J, COTE, MEMORANDUM FROM B. MCCRAVEY, RECREATION SPECIALIST AND ONE MEMORANDUM FROM
OFFICER J. HAMBY.

 

E. Confidential information was. used by DHO in support of his findings, but was not revealed
to the inmate. The confidential information was documented in a separate report. The
confidential information has been (confidential informants have been) determined to be
reliable because: N/ ‘

Iv. FINDINGS OF THE DHO

: . C. No prohibited act was committed:
x A. The act was committed as charged,

Expunge according to Inmate Discipline Ps.
B. The following act was committed:

 

 

Vv. SPECIFIC EVIDENCE RELIED ON TO SUPPORT FINDINGS (Physical evidence, observations,

written documents, etc.): ‘

YOUR DUE PROCESS RIGHTS WERE REVIEWED WITH YOU AND YOU INDICATED YOU UNDERSTOOD

YOUR RIGHTS, YOU CONFIRMED TO THE DHO THAT YOU RECEIVED A COPY OF THE INCIDENT REPORT

AND HAD NO DOCUMENTARY EVIDENCE TO PRESENT. YOU DID REQUEST ANY WITNESSES AND INMATE KEVEN PORTIE,
REGISTER NUMBER 17127-035 AND INMATE JEFF LOEHR, REGISTER NUMBER 15945-380 APPEARED. YOU DID NOT
REQUEST A STAFF REPRESENTATIVE, YOU INDICATED YOU WERE READY TO PROCEED WITH THE HEARING.

THE WRITTEN STATEMENT OF THE REPORTING STAFF MEMBER THAT ON OCTOBER 24, 2018 AT APPROXIMATELY 7:12
P.M. YOU ASSAULTED INMATE JARROD CRENSHAW, REGISTER NUMBER 48573-177 IN CROCKETT UNIT. INMATE
CRENSHAW STATED THAT HE WAS ASSAULTED BY ANOTHER INMATE ON THE YARD. HE FURTHER STATED THAT “MAN,
I DIDN'T KNOW I COULDN'T WALK HERE, I WAS JUST PATCHED IN (AS AN ARYAN CIRCLE MEMBER) ABOUT THREE
MONTHS AGO IN THE WORLD. I DIDN'T KNOW WE WEREN'T WALKING WITH THE ABT IN THE FEDS. EVERYTHING
WAS FINE THE LAST TIME I WAS HERE. YOU KNOW WHAT, I AM NOT A SNITCH. I FELL DOWN THE STAIRS.”
DURING UPPER BODY CHECKS YOU WERE FOUND TO HAVE AN INJURY TO YOUR LEFT HAND. YOU STATED, “YOU HIT
IT WHILE I WAS RACKING THE WEIGHTS ON THE PILE, THE INCLINE PRESS BAR.” AND YOU REPORTED THE INJURY
TO B. MCCRAVEY, RECREATION SPECIALIST. RECREATION SPECIALIST B. MCCRAVEY STATED DURING HIS
INTERVIEW THAT “HANDLON’S STATEMENT IS A LIE, I DIDN/T SEE HIM AT ALL THAT DAY” AND HE PROVED A
MEMORANDUM STATING TO NO REPORT BEING MADE BY YOU. FINALLY, KNOWN MEMBERS OF THE ARYAN CIRCLE AND
THE ARYAN BROTHERHOOD OF TEXAS (ABT) ARE. AT WAR WITH EACH OTHER IN THE FEDERAL PRISON SYSTEM AND
ALL MEMBERS OF THE ABT HAVE RECEIVED ORDERS TO ASSAULT ANY AND ALL ARYAN CIRCLE MEMBERS THEY COME
INTO CONTACT “ON SIGHT”, YOU ARE MEMBER OF THE ABT AND INMATE CRENSHAW IS A MEMBER OF THE ARYAN
CIRCLE.

THE MEDICAL ASSESSMENT CONDUCTED ON INMATE CRENSHAW WHICH INDICATES HE SUSTAINED HEMATOMA TO THE
LEFT EYE, LACERATIONS TO THE RIGHT EAR AND UPPER LIP. :

THE MEDICAL ASSESSMENT CONDUCTED ON INMATE HANDLON WHICH INDICATES HE SUSTAINED AN ABRASION TO HIS
LEFT HAND,

YOU DENIED THE CHARGE AND PRESENTED AS YOUR DEFENSE THAT YOU HAD ONE CUT ON YOUR LEFT HAND. YOU
ARE RIGHT HANDED AND IF YOU ASSAULTED ANYONE YOU WOULD HAVE USED BOTH HANDS. YOU WERE ON YOUR WAY
TO THE SHOWER AND YOU PASSED CRENSHAW AND HE WAS NOT INJURED. YOU INJURED YOUR HAND ON THE INCLINE
BENCH PRESS ON THE WEIGHT PILE THAT NIGHT AT ABOUT 6:30 P.M., AND REPORTED THE INJURY TO MCCRAVEY
ON THE REC YARD. THE PICTURES WERE TAKEN AT 7:45 P.M. YOU HAD CLEANED IT OUT AND JUST GOT OUT OF
THE SHOWER AT THAT TIME. YOUR WITNESSES WIL TELL YOU THAT YOU WAS IN THE SHOWER AT THE TIME THEY
SAID THE ASSAULT HAPPENED. YOU DIDN'T EVEN KNOW THIS GUY. YOU WERE IN THE SHOWER AND WAS WASHING
IT OUT SO IT WAS BLEEDING. YOU ALSO ADMITTED BEING A MEMBER OF THE ARYAN BROTHERHOOD OF TEXAS.
INMATE CRENSHAW WAS IDENTIFIED AS A MEMBER OF THE ARYAN CIRCLE AND INTELLIGENCE INFORMATION
INDICATES THESE TWO GROUPS ARE CURRENTLY AT WAR IN THE FEDERAL PRISON SYSTEM. THE DHO NOTES YOU
PROVIDED A CONFLICTING STATEMENT REGARDING THIS INCIDENT WHICH LESSENS YOUR CREDIBILITY WITH THE
DHO. YOU STATED THAT YOU REPORTED THE INJURY ON YOUR LEFT HAND TO RECREATION SPECIALIST B.
MCCRAVEY, HOWEVER MR. MCCRAVEY STATED THAT YOU DID NOT REPORT THE INJURY TO HIM OR OTHER RECREATION
STAFF AND THAT HE HAD NOT SEEN YOU THAT ENTIRE DAY. THE STATEMENTS OF INMATES LOEHR AND CASTRO
THAT YOU INJURED YOUR HAND ON THE WEIGHT PILE WERE CONSIDERED, BUT THE DHO GAVE GREATER WEIGHT TO
THE REPORTING STAFF MEMBER AND BASED ON YOUR CONFLICTING STATEMENT TO THE DHO ABOUT REPORTING THE
INJURY TO RECREATION STAFF. INMATE PORTIE TESTIFIED THAT YOU WERE IN THE SHOWER AT THE TIME OF THE
ASSAULT, YET HE COULD NOT SAY THAT HE ACTUALLY SAW YOU IN THE SHOWER, ONLY THAT HE SAW YOU STANDING
OUTSIDE THE SHOWER. THIS STATEMENT PROVIDES NO EXCULPATORY EVIDENCE IN YOUR DEFENSE. THE DHO FINDS
YOU GUILTY OF THE CHARGE OF ASSAULT, CODE 224 BASED ON THE STATEMENT OF INMATE CRENSHAW THAT HE WAS
ASSAULTED, THE INJURIES SUSTAINED BY INMATE CRENSHAW, THE INJURY SUSTAINED BY YOU, INTELLIGENCE
INFORMATION THAT THE ABT OF TEXAS AND AC OF TEXAS ARE AT WAR WHICH WOULD GIVE YOU MOTIVE FOR
COMMITTING THE ASSAULT AND YOUR LACK OF CREDIBILITY WITH THE DHO BASED ON CONFLICTING STATEMENTS
PROVIDED BY YOU.
 

THE DHO FINDS THE GREATER WEIGHT OF THE EVIDENCE LISTED ABOVE SUPPORTS THAT YOU COMMITTED THE
PROHIBITED ACT OF ASSAULTING ANY PERSON, CODE 224,

VI. SANCTION OR ACTION TAKEN (List each prohibited act with respective sanctions for that act):

 

 

 

 

 

DISCIPLINARY SEGREGATION No..of Days 60 - Suspended Yes No x
DISALLOWANCE OF GOOD CONDUCT TIME ‘No. ofDays: | 27 Suspérided “| Yes No |X
LOSS OF TELEPHONE PRIVILEGES No. of Days” .” 120 Suspended | Yes No x
LOSS OF COMMISSARY PRIVILEGES Nov of Days .. | 120 “Suspended | Yes No x

 

 

 

 

 

 

 

 

 

VII. REASON FOR EACH SANCTION OR ACTION TAKEN:

THE DHO SANCTIONED YOU WITH DISCIPLINARY SEGREGATION AND DISALLOWANCE OF GOOD CONDUCT TIME AS
PUNISHMENT AND TO MOTIVATE YOU TOWARDS MORE SELF DISCIPLINE. THE DHO SANCTIONED YOU WITH LOSS. OF
TELEPHONE AND COMMISSARY PRIVILEGES TO CORRECT YOUR INAPPROPRIATE BEHAVIOR. THE DHO BELIEVES THE
LOSS OF PRIVILEGES WILL HAVE A SIGNIFICANT IMPACT IN CORRECTING YOUR BEHAVIOR AND DETER FUTURE
MISCONDUCT. THE DHO HOPES THESE SANCTIONS WILL CORRECT YOUR INAPPROPRIATE BEHAVIOR.

VIII. APPEAL RIGHTS: X__ The inmate has been advised of the findings, specific evidence relied on
action and reasons for the action. The inmate has been advised of the right to appeal this action
within 20 calendar days under the Administrative Remedy Procedure. A copy of this report has been
given to the inmate.

IX. Discipline Hearing Officer

 

 

 

 

Printed Name Signature Date
C. BICKLE, DHO CS S220 -(t
DHO report delivered to Inmate by: Lhe vi oe) tio I(vered

 

pe

 
 

0s Dee RO NT

_ Signature: = Date and Time:

Prescribed by P5270 Replaces BP-A0304 of AUG 11
; . }| Case 1:20-cv-00110-C Document 1 Filed 05/20
US. Department of Justice , Regional Ke ininisiPative Remeay’ AppeH =

Federal Bureau of Prisons

‘Type or use ball-point pen, If attachments are needed, submit four copies. One copy of the completed BP-229(13) including any altachments must be submitted
with this appeal.

 

snd Lon, Roper

 

 

  

3 -y Vis J4A9SZ-07 7 }
From: ; i fe Aer i
LAST NAME, FIRST, MIDDLE INITIAL. REG, NO, UNIT INSTITUTION
. Part A- REASON FOR APPEAL ; ; PAG a : J : :
L An appealing iy LAeLdent report 7 LIS be KITS, MW ELAS W 2 GLeALEL'
, (s 1) #3 st LL wit af
I
iO
t ‘a denying ma any
evidence On fy

   

14
L

pile

  

      

 

 

 

 

 

 

 

 

 

ow Me oi u
11 ] ; Li i
HY i fae ‘
LAL were be | t bee i
then wilto Tuas |
, La jid. that
t +t Lliate
. Yin te? 2 wae
DATE SIGNATURE OF REQUESTER
Part B - RESPONSI:
DATE REGIONAL DIRECTOR
If dissatisfied with this response, you may appeal to the General Counsel, Your appeal must be received in the General Counsel's Office within 30 calendar
days of the date of this response.
THIRD COPY: WARDEN’S ADMINISTRATIVE REMEDY FILE CASE NUMBER:
Part C- RECEIPT
CASE NUMBER:
Return to;
LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION
SUBJECT: :
DATE SIGNATURE, RECIPIENT OF REGIONAL APPEAL
8P-230(13)

UPN LVN JUNE 2002
“‘inforthed by SIS whg he x ed i ol idy' tp} he was,
because his Case neo yee Bottihgirs Sat Be) 2h ge" Part He Hee sadee oF
who he is? Had I properly reported my injury I would not have this problem. Lesson learne<i.
That is all I have done wrong here. Cameras should be used for these reasons, view the tapes.
Statements from witnesses show my hand was injured before incident, while in line for the
‘ shower, (Portié). Had video been pulled it would have proven my innocence.

Respectfully Submitted,

Robert M. Handlon
REG# 34932-077
Case 1:20-cv-00110-C Document1 Filed 05/20/20 Page 18o0f25 PagelD 18

REJECTION NOTICE - ADMINISTRATIVE REMEDY

 
 
  
 

DATE: APRIL 24,

FROM: A MEDY COORDINATOR
SOUTH CENTRAL REGIONAL OFFICE

TO : ROBERT MICHAEL HANDLON, 34932-077
THREE RIVERS FCI UNT: LIVE OAK OTR: LO2-233L
P.O. BOX 4000
THREE RIVERS, TX 78071

FOR THE REASONS LISTED BELOW, THIS REGIONAL APPEAL
IS BEING REJECTED AND RETURNED TO YOU. YOU SHOULD INCLUDE A

RECEIVED

MAY O1 2019

FCI THREE RIVERS
WARDEN'S OFFICE

COPY

OF THIS NOTICE WITH ANY FUTURE CORRESPONDENCE REGARDING THE REJECTION.

REMEDY ID : 964042-R3 REGIONAL APPEAL

DATE RECEIVED : APRIL 24, 2019

SUBJECT 1 : DHO APPEAL - COMBINED (PROCEDURES, EVIDENCE & SANCTIONS)
SUBJECT 2

INCIDENT RPT NO: 3194426
REJECT REASON 1: SEE REMARKS.

REMARKS : YOU APPEAL WAS DENIED ON 02-26-19. A COPY

Is

ATTACHED. YOU MUST NOW APPEAL AT THE CENTRAL

OFFICE LEVEL.
Case 1:20-cv-00110-C Document 1 Filed 05/20/20 Page 19o0f25 PagelD 19

Regional Administrative Remedy Appeal No. 964042-R2
Part B - Response

This is in response to your Regional Administrative Remedy receipted
February 4, 2019. You are appealing a Discipline Hearing Officer
(DHO) action of December 11, 2018, for Code 224, Assaulting Another

Person,

The record of this disciplinary action reflects you were advised of
your rights and afforded the opportunity to exercise those rights in
accordance with Program Statement 5270.09, Inmate Discipline Program...
A review of the incident report, the investigation, the evidence, and
related documentation indicates there is sufficient evidence to
support the DHO's decision.

This incident involved the DHO finding you assaulted another inmate.
Specifically, on November 21, 2018, an investigation was concluded and
it was determined you assaulted another inmate on October 24, 2018.
The inmate you assaulted was interviewed and stated, “I was assaulted
by another inmate on the yard. Man, I didn’t know I couldn’t walk
here. I was just patched in (as an Aryan Circle Member) about three
months ago in the world. I didn’t know we weren’t walking with ABT in
the feds. Everything was fine the last time I was here. You know
what, I am not a snitch. I fell down the stairs.” While staff were
conducting upper body checks and noticed your hand was injured, you
stated, “Hit it while I was racking the weights on the pile, the

incline press bar.” You stated you reported the injury to staff.
During the interview of the staff member, he stated, “Handlon’s
statement is a lie. I didn’t see him all day.” The DHO considered

your statement when determining the greater weight of the evidence
supported the finding you committed the prohibited act.

You contend your due process rights were violated when the DHO did not
call one of your witnesses. The DHO took the statement of two of your
witnesses and concluded your third requested witness statement was
going to be repetitive. You additionally contend a review of recorded
video surveillance will reveal you did not assault the inmate. At no
time during the disciplinary process is it indicated you requested a
review of the video footage. Additionally; you were offered the
assistance of a staff representative, who could have assisted you in
preparing a defense by reviewing recorded video surveillance.

However, the record reflects you waived staff representation.

RECEIVED

MAY 1 2019 -

°°) THREE RIVERS
WAHDEN'S OFFICE
Case 1:20-cv-00110-C Document1 Filed 05/20/20 Page 20 of 25 PagelD 20

In Section V of the DHO report, the DHO documented the evidence relied
upon to conclude you committed the prohibited act. The DHO relied
upon sufficient evidence in reaching this conclusion. ‘The sanctions
imposed are within policy and commensurate with the finding you
committed the prohibited act in the High severity category.

Therefore, your appeal is denied.

If you are dissatisfied with this response, you may appeal to the
Federal Bureau of Prisons, Office of General Counsel, 320 First
Street, N.W., Washington, D.C. 20534. Your appeal must be received in
the Office of General Counsel within 30 days from the date of this
response.

FEB 2 6 2019 | Lh [l.

 

rn.
Te

Date J.-F. Caraway
Regional Director
RECEIVED
MAY 07 2019
FCI THRE
WARDEN's PVERS

N's OFFICE
» U.S. Department of Justice
a
i

Case 1:20-cv-00110-C] Document 1 Frets 26)s6 Aqpuyistsatigr Remedy apport

Federal Bureau. of Prisons

   
 

 

Type or use ball—point pen. If attachments are needed, submit four copies,

 

 

One copy each of the completed BP-DIR-9 and BP-DIR-10, including any attach—
ments must be submitted with this appeal. a tl a ; a
Handlon, Robect 34932077 LO-A FCL TRV
From:
LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION
Part A—REASON FOR APPEAL

 

I am appealing this decijsion due to the violation of my cights, which

nad they not been violated, my innocence*would have been provea.When I

was at UDG with casemanazer McCacus,1 was told not to wourey I was good

That I didnt need video gr more witnesses. Evacyoue ineluding the

victim says that I was not involved. Thereby advising me that this was

just a formality and I wolild be good. In iny appeal Regions cesponse wag

that since [ didnt have a\staf£ cep to help with getting video and othec
avidence, then somehow that Legsens my right to obtain the evidence of

which could exonerate me. So since I chose aot to have a staf£ cep, then

LT am not afforded the same \rights as if I had one? That is a cleac vidlation
of my cights. At UDC I asked for witnesses and tapes, yet was told that ad
I didnt need any of that. Sd if my unit-manager told me this, why am I

not to beleive him? This progess is new to ma, I have had 0 incidents

since my incarceration. I asked that a statement be taken from Mc. Crenshaw,

but was denied that. L ebraties a weitten one fcom him yet they did not
want to sea it. I asked to have |

 

 

 

 

 

iim as a witness aad was denied by DHO. /
Gul 5-201 Lah, sb rX / To
615-2019 5 ae MAw Vtylt— a
DATE \ 4 SIGNATURE OF REQUESTER
Part B—RESPONSE \
\
, ¥
\
DATE

 

GENERAL COUNSEL

i

4 CASE NUMBER: 96 OF ae
THIRD COPY: WARDEN’S ADMINISTRATIVE REMEDY FILE :

Part C—RECEIPT
CASE NUMBER:

 

Return to:

LAST NAME, FIRST, MIDDLE INITIAL REG, NO. UNIT INSTITUTION
SUBJECT:

 

DATE SIGNATURE OF RECIPIENT OF CENTRAL OFFICE APPEAL BP-231(13)
USP LVN Previous editions not usable ABRIL 1282

 
Case 1:20-cv-00110-C Document 1 Filed 05/20/20 Page 22 of 25 PagelD 2
I was injured before this incident took place. Also it was seen that my hand was
injured on the weight pile. The one thing that was used against me was that the rec
officer said that he didnt see me all day. The easiest way to prove that was to view
the tapes. It would have easily resolved this whole issue. It would have PROVEN
my innocence. I was refused this evidence that was key to this whole ordeal. Why?
This is a clear vilation of the rights that should have been afforded to me as a
defendant in this situation. I ask that this be corrected, and good time be reinstated.
Thank you for your time and cooperation in this matter.

Respectfully,
Robert Handlon #34932-077
Case 1:20-cv-00110-C Document1 Filed 05/20/20 Page 230f 25 PagelD 23

ROBERT MICHAEL HANDLON, 34932-077

THREE RIVERS FCI UNT: LIVE OAK OTR LO2-2331
P.O. BOX 4000

THREE RIVERS, TX 78071
Case 1:20-cv-00110-C Document1 Filed 05/20/20 Page 24 of 25 PagelD 24

Administrative Remedy No. 964042-A4
Part B - Response

You appeal the December 11, 2018, hearing decision of the Discipline
Hearing Officer (DHO) regarding incident report #3194426 in which
you were found to have committed the prohibited act of Assaulting
without Serious Injury (Code 224). For relief, you request the
incident report be expunged.

Our review of your disciplinary proceedings indicates compliance
with Program Statement 5270.09, Inmate Discipline Program. The
DHO’‘s decision was based upon the evidence detailed in Section V of
the DHO report. We find the determination of the DHO is reasonable
and supported by the evidence. Your Due Process rights were upheld
during the discipline process. The sanctions imposed were
commensurate to the severity level of the offense committed and in
compliance with policy.

 

Accordingly, your appeal is denied.

\\ VAAN Vs

Date Ian Connors, Administrator
National Inmate Appeals
a waeayod

£050 50°.@5 CAse 1:20-cv-00110-C
Op 2 MIDS ig
a i Dra!
63.390 830°
e 9° e\ = uo «|
6$2%o" 63:00 BSL eay

ra
A 4 <6

tuts
3y\ Pine StF D008

P\O\ lave Ok AO!

S2-O Tb Gak.

on S44 <8
onal dns <
5, Nistwet Curt uk

AN.
Sy TATAO

i

S»qduak Come

zo

Now!
Simbu

“Kool T
\QOO ¢
Big Spm NS,

Document 1 Filed 05/20/20 Page 25o0f25 PagelD 25

 
